UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4886


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DOUGLAS LEE EBERSBACH,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. William L. Osteen,
Jr., District Judge. (1:10-cr-00388-WO-1)


Submitted:   May 4, 2012                      Decided:   May 17, 2012


Before DUNCAN, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David Bruce Freedman, CRUMPLER, FREEDMAN, PARKER & WITT,
Winston-Salem, North Carolina, for Appellant.       Ripley Rand,
United States Attorney, Anand P. Ramaswamy, Assistant United
States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Douglas       Lee     Ebersbach      appeals        his     convictions         and

sentence    after     he     was    found    guilty         of    violating         18    U.S.C.

§ 2251(a),     (e),     18       U.S.C.     § 2252(a),           (b),    and       18     U.S.C.

§ 2252(a)(5)(B),       (b)(2)       (2006)       and    sentenced        to    360       months’

imprisonment.       We affirm.

             Ebersbach first argues that the introduction of three

non-pornographic images found in his home after a consensual

search was prejudicial and impermissible under Fed. R. Evid.

404(b) (2010).        We disagree.          Rule 404(b) prohibits the use of

evidence of an uncharged act to prove a person’s character in

conformity with such character on a particular occasion, but

provides    that     such    “evidence       may       be   admissible         for       another

purpose,      such     as         proving      motive,           opportunity,            intent,

preparation, plan, knowledge, identity, absence of mistake, or

lack of accident.”           Fed. R. Evid. 404(b).                Rule 404(b) evidence

is   admissible      only    if    the    court    determines           it    is    necessary,

reliable, and relevant to some issue other than the defendant’s

character.     United States v. Hodge, 354 F.3d 305, 312 (4th Cir.

2004).     The evidence’s probative value cannot be substantially

outweighed by its danger of unfair prejudice.                           Id.        Because the

three photographs found in Ebersbach’s residence matched digital

images found on Ebersbach’s computer, the physical photographs

were relevant to show Ebersbach’s ownership and control of the

                                             2
computer.       Further, because the images were not pornographic,

the risk of prejudice was minimal considering the subsequent,

and proper, introduction of numerous pornographic images that

formed the basis of the indictment.

               Ebersbach next challenges the district court’s denial

of his Fed. R. Crim. P. 29 motion.                             This court reviews the

denial    of    a    Rule    29    motion      de   novo.       See   United     States     v.

Alerre, 430 F.3d 681, 693 (4th Cir. 2005).                               When a Rule 29

motion was based on a claim of insufficient evidence, the jury’s

verdict must be sustained “if there is substantial evidence,

taking the view most favorable to the Government, to support

it.”     United States v. Abu Ali, 528 F.3d 210, 244 (4th Cir.

2008) (internal punctuation and citations omitted).                            Contrary to

Ebersbach’s         assertions,         the    jury      was    presented      with    ample

evidence from which they could find him guilty of the charged

crimes.        Numerous       law    enforcement         officers     testified        as   to

Ebersbach’s         ownership      of    the    computers       and   digital    files      in

question.       An expert testified that the images in question were

child pornography.           The minor female, who was the subject of the

child    pornography         production        count,     testified       that   Ebersbach

took     pornographic         photographs           of   her,     asked    her    to    take

pornographic photos of herself, and shared pornographic images

of   himself        with    her.        We    conclude     that    the    district     court



                                                3
properly denied Ebersbach’s Rule 29 motion and that the evidence

is sufficient to uphold the verdict.

                  Finally,        Ebersbach       challenges       the        substantive

reasonableness of his 360-month sentence. *                      This court reviews a

sentence          applying    the    abuse-of-discretion         standard.        Gall v.

United States, 552 U.S. 38, 51 (2007); United States v. Lynn,

592 F.3d 572, 575 (4th Cir. 2010).                         This court presumes on

appeal that a sentence within the properly-calculated Guidelines

range is substantively reasonable.                   United States v. Allen, 491

F.3d       178,    193    (4th    Cir.   2007).      The    360-month     sentence       was

within        the        appropriately-calculated          Guidelines          range     and

Ebersbach         offers     no   reason   why    his     within-range        sentence    is

unreasonable.             Because he has not rebutted the presumption of

reasonableness, we conclude that the sentence is substantively

reasonable.

                  Accordingly,      we   affirm     Ebersbach’s        convictions       and

sentence.          We dispense with oral argument because the facts and

legal       contentions       are    adequately     presented      in    the    materials

before       the    court    and    argument      would    not   aid    the    decisional

process.

                                                                                 AFFIRMED


       *
       Ebersbach does not challenge the procedural reasonableness
of his sentence.



                                              4